SOLID-STATE ELECTROLYTE, SOLID-STATE BATTERY INCLUDING THE ELECTROLYTE, AND METHOD OF MAKING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 9/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (KR 2017-0112033 A).
Regarding claims 1, 6, and 7, Jung et al. teach a solid-state ion conductor (Abstract discloses a solid electrolyte which can function as an ion conductor.) comprising a compound of Formula 1: 
Li3a+b-(c*n)NaClbXc 	Formula 1
wherein, in Formula 1, X is an anion having an average oxidation state of n and is -3<n<-l. and is at least one of Br, I, F, O, S, or P; and 1≤a≤4, 1≤b≤3, 0<c≤3, 4.8≤(a+b+c)≤5.2.(Paragraphs 0016 and 0017 disclose LiaMbScX1d wherein M is at least one element such as N and X1 can be at least one element selected from Cl and Br. Further, 0<a,b,c,d≤6. As such, the elements of the solid electrolyte can contain Li, N, Cl, S, and Br all within ranges of 0-6 which is within the claimed ranges.).
Regarding claim 5, Jung et al. teach the solid-state ion conductor of claim 1, wherein the solid-state ion conductor does not form an alloy or a compound when contacted with lithium metal (Jung makes no mention of an alloy or compound being formed in the presence of lithium metal.)
Regarding claim 10, Jung et al. teach a negative electrode comprising: a negative active material; and the solid-state ion conductor of claim 1 disposed on a surface of the negative active material. (Paragraph 0103 under “All solid-state cells”)
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung et al. (KR 2017-0112033 A).
Regarding claims 2-4, Jun et al. teach the solid-state ion conductor of claim 1. However, they do not teach wherein the compound of Formula 1 has an antifluorite structure, and wherein N, Cl. and X form a face-centered cubic structure or wherein the solid-state ion conductor has ionic conductivity 1 x 10-4 siemens per centimeter to 1 x 10-2 siemens per centimeter, at 25 °C.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 2017-0112033 A) as applied to claim 1 above, and further in view of Ito et al. (US 2020/0161699 A1).
Regarding claims 8 and 9, Jung et al. teach a component for a lithium battery (Abstract). However, they do not disclose wherein the lithium battery comprises a current collector; and wherein the solid-state conductor is on a surface of the current collector which comprises at least one of nickel, copper, titanium, stainless steel, or amorphous carbon.
Ito et al. disclose a solid electrolyte layer disposed between the cathode layer and the anode layer (Abstract) and wherein the solid-state conductor is on a surface of the current collector which comprises at least one of nickel, copper, titanium, stainless steel, or amorphous carbon (Paragraphs 0098 and 0163 disclose cathode and anode current collectors, respectively which can comprise Ni, Cu, Ti and stainless steel.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jung with Ito in order to improve conductivity.
Regarding claim 11, Jung et al. teach a solid-state ion conductor of claim 1 for a lithium battery (Abstract). However, they do not teach a separator comprising a substrate; and the solid-state ion conductor disposed on a surface of the substrate.
Ito et al. disclose a solid electrolyte layer disposed between the cathode layer and the anode layer (Abstract). Further, they teach a solid electrolyte layer may include a first solid electrolyte layer and a second solid electrolyte layer, the first solid electrolyte layer may include the phase-transition solid electrolyte material, and the second solid electrolyte layer may include a solid electrolyte material which is different from the phase-transition solid electrolyte material (Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jung with Ito in order to improve conductivity.
Regarding claim 12, Jung et al. teach a lithium battery comprising: a positive electrode and a negative electrode and the solid-state ion conductor of claim 1 between the positive and the negative electrode (Paragraph 0103 under “All solid-state cells” states in another embodiment of the present invention, cathode; And a solid electrolyte, wherein the sulfide-based solid electrolyte is used as the solid electrolyte, or the solid electrolyte is applied to the anode). However, they do not teach wherein the negative electrode comprises lithium, a lithium alloy, or a combination thereof.
Ito et al. disclose a solid electrolyte layer disposed between the cathode layer and the anode layer (Abstract). Further, they teach an anode comprising lithium, a lithium alloy, or a combination thereof (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jung with Ito in order to improve conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729